                                        Case 3:95-cr-00319-MMC Document 2007 Filed 09/14/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 95-cr-00319-MMC-7
                                  8                    Plaintiff,                       ORDER EXTENDING DEFENDANT'S
                                                                                        DEADLINE TO FILE OPPOSITION TO
                                  9               v.                                    GOVERNMENT'S MOTION TO
                                                                                        UNSEAL; EXTENDING BRIEFING
                                  10     WALTER PIERRE RAUSINI,                         SCHEDULE FOR DEFENDANT'S
                                                                                        § 2255 MOTION
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Walter Pierre Rausini’s (“Rausini”) third request,

                                  14   filed August 31, 2020,1 for a further extension of the deadline to file opposition to the

                                  15   government’s Motion to Unseal, whereby Rausini seeks, in essence, an extension from

                                  16   September 8, 2020, to October 19, 2020, in light of coronavirus-related restrictions

                                  17   placed on his ability to conduct legal research and his understanding that “modified

                                  18   operations” are set to resume at FCI Coleman, the facility at which he is currently

                                  19   incarcerated, on October 4, 2020. (See Doc. No. 2006.)

                                  20          Good cause appearing, the motion is hereby GRANTED and defendant’s deadline

                                  21   to file opposition to the government’s motion is hereby EXTENDED to October 19, 2020.

                                  22          In light of such extension, the government’s deadline to file opposition to

                                  23   defendant’s First Amended Motion to Vacate, Set Aside, or Correct his Sentence under

                                  24   28 U.S.C. § 2255 is hereby EXTENDED to January 8, 2021, and defendant’s deadline to

                                  25   file a reply is EXTENDED to March 8, 2021. Unless the parties are otherwise advised,

                                  26
                                              1
                                  27             Although said request was filed by the Clerk of Court on September 8, 2020,
                                       under the “mailbox rule,” see Houston v. Lack, 487 U.S. 266, 274-76 (1988), the Court
                                  28   will treat the motion as having been filed on August 31, 2020, the date it was mailed.
                                        Case 3:95-cr-00319-MMC Document 2007 Filed 09/14/20 Page 2 of 2




                                  1    the Court will take the matter under submission as of March 8, 2021.

                                  2

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: September 14, 2020
                                                                                            MAXINE M. CHESNEY
                                  6                                                         United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
